DETAILED ACTION
Request for reconsideration of the application filed on 05/18/2021, is acknowledged.  No amendment was made to the claims.  Claims 1-3 and 6-21 are pending in the application. Claims 17-21 have been withdrawn from consideration. Claims 1-3 and 6-16 are considered on merits.
In response to reconsideration, the examiner maintains rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassis (us 2013/0178375).
Regarding claim 1, Kassis teaches obtaining a bio fluid sample, such as cerebrospinal fluid (par [0078]), from the subject; subjecting the sample to analysis to determine the concentration of at least one of steroid, such as cholesterol and oxysterol (par [0090]); comparing the concentration of the at least one of a steroid present in the sample to a reference value of the at least one steroid obtained from a control population consisting of individuals not afflicted with ALS (par [0074]); and diagnosing the subject as afflicted with neurological disease, such as ALS (par [0070]), if the concentration of the at least one steroid from the subject is greater than the reference value (par [0074]). 
Desmosterol is a precursor of cholesterol. 
Thus, Kassis fairly suggest to one of ordinary skill in the art a method for determining whether a subject suspected of having amyotrophic lateral sclerosis (ALS) is afflicted with ALS, the method comprising:
(a) obtaining a sample of cerebrospinal fluid from the subject (par [0078]);

(c) comparing the concentration of the at least one steroid present in the sample to a reference value of the at least one steroid obtained from a control population consisting of individuals not afflicted with ALS (par [0074]); and
(d) diagnosing the subject as afflicted with ALS if the concentration of the at least one steroid from the subject is greater than the reference value (par [0074]).
It is well-established that a reference is not limited to its preferred embodiments. Merck & Co. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). Instead, all disclosures therein must be evaluated for what they would have fairly suggested to one of ordinary skill in the art. In re Boe, 355 F.2d 961,965 (CCPA 1966). In this case, while  Kassis teaches various samples, biomarkers and neurological diseases, Kassis also specifically teaches cerebrospinal fluid as sample (par [0078]), cholesterol and oxysterol as biomarker (par [0090]), and specifically teaches amyotrophic lateral sclerosis (ALS) as the biomarker related disease (par [0070]). Therefore, Kassis not only teaches genus, but also teaches species or subgenus as recited in the instant claim 1. Thus, Kassis fairly suggests to one of ordinary skill in the art the limitations as recited in claim 1.
Regarding claim 6, Kassis teaches that wherein the analysis comprises a chromatographic method (par [0101]).
Regarding claim 7, Kassis teaches that wherein the analysis comprises a mass spectrometry method (par [0101]).
Regarding claim 8, Kassis teaches that wherein the analysis is conducted using liquid chromatography - mass spectrometry (LC-MS) (par [0101]).
Regarding claim 9, Kassis teaches that wherein the sample is reacted with a tagging agent prior to analysis (Fig. 1C).
Regarding claim 12, Kassis teaches that wherein a reference compound is included prior to analysis (par [0101]).
Regarding claim 13, Kassis teaches that wherein the at least one steroid is cholesterol (par [0090]).
Claim 2-3, 10-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassis (us 2013/0178375) in view of Crick et al. (Clinical Chemistry, 2015) (Crick).
Regarding claim 2-3, while Kassis teaches subjecting the sample to analysis to determine of at least one of a steroid selected from oxysterols (par [0090]), Kassis does not specifically teach the oxysterols species as recited in the instant claims. However, Crick teaches the recited oxysterols as biomarkers (page 405, par 1-3). At time before the filing it would have been obvious to one of ordinary skill in the art to select the recited oxysterol species as biomarker for oxysterol analysis, because these species are known biomarkers.
Regarding claim 10-11, Kassis does not teach that wherein the tagging agent is a hydrazine tagging agent, such as Girard reagent P. Crick teaches quantitative charge-tags for sterol and oxysterol analysis (title). Crick teaches that “This method allows the profiling of the widest range of sterols/oxysterols in a single analytical run” (page 400, conclusions). At time before the filing it would have been obvious to one of ordinary skill in the art to use hydrazine tagging agent, such as Girard reagent P, for quantitative analyzing sterol/oxysterol, in order to determine the profile of sterols/oxysterols in a single analytical run.
Regarding claim 14, Kassis teaches that wherein the method of determining the level of cholesterol is selected from the Abell-Levy-Brodie-Kendall (ALBK) saponification method, the cholesterol ester hydrolase-cholesterol oxidase-peroxidase (CEH-COPOD) chromogenic method, and an enzymatic procedure using NAD(P1)-specific cholesterol dehydrogenase (CDH).
Regarding claim 15, Kassis teaches that the biofluid sample can also be blood sample (par [0078]). Crick teaches that the biofluid sample can also be plasma sample (page 400, method). Crick teaches that (3β-hydroxycholest-5-en-26-oic acid (3β-HCA), (25R)26-hydroxycholesterol (26-HC), 7a-hydroxy-3-oxochol-4-enoic acid (7aH,3O-Δ4-BA, (5)), 7-oxocholesterol (7O-C, (6)) and 7a-hydroxycholest-4-en-3-one (7a-HCO, (7)) are known oxysterol biomarkers (page 405, par 1). 
Thus, as has been discussed in regard to claim 1 above, Kassis-Crick fairly suggest that the method comprising the further steps of

(b) subjecting the plasma sample to analysis to determine the concentration in the sample of at least one of one oxysterol selected from 3β-hydroxycholest-5-en-26-oic acid (3β-HCA), (25R)26-hydroxycholesterol (26-HC), 7a-hydroxy-3-oxochol-4-enoic acid (7aH,30-Δ4-BA, (5)), 7-oxocholesterol (7O-C, (6)) and 7a-hydroxycholest-4-en-3-one (7a-HCO, (7)) or combinations thereof (Crick, page 405, par 1-3);
(c) comparing the concentration of the at least one oxysterol present in the plasma sample to a reference value of the at least one oxysterol obtained from a control population consisting of individuals not afflicted with ALS (Kassis, par [0074]); and
(d) diagnosing the subject as afflicted with ALS if the concentration of the at least one oxysterol present in the plasma sample from the subject is lower than the reference value (Kassis, par [0074]).
Regarding claim 16, as has been discussed above, Kassis-Crick fairly suggests that the method comprising the further steps of
(a) obtaining a sample of plasma from the subject;
(b) subjecting the plasma sample to analysis to determine the concentration in the sample of at least one of one oxysterol selected from 7a,25-Dihydroxycholest-4-en-3-one (7a-25-diHCO) (Crick, Fig. 6, page 410, par 0),
(c) comparing the concentration of the at least one oxysterol present in the plasma sample to a reference value of the at least one oxysterol obtained from a control population consisting of individuals not afflicted with ALS (Kassis, par [0074]); and
(d) diagnosing the subject as afflicted with ALS if the concentration of the at least one oxysterol present in the plasma sample from the subject is higher than the reference value (Kassis, par [0074]).

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that “It is well established that “[t]he fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness.” MPEP 2144.08 II. Given that the disparate recitations 
This argument is not persuasive. It is well-established that a reference is not limited to its preferred embodiments. Merck & Co. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). Instead, all disclosures therein must be evaluated for what they would have fairly suggested to one of ordinary skill in the art. In re Boe, 355 F.2d 961,965 (CCPA 1966). In this case, while Kassis teaches various biomarkers and neurological diseases, Kassis also specifically teaches cholesterol and oxysterol as biomarker (par [0090]), and specifically teaches amyotrophic lateral sclerosis (ALS) as the biomarker related disease (par [0070]). Therefore, Kassis not only teaches genus, but also teaches species or subgenus as recited in the instant claim 1. Thus, Kassis fairly suggests to one of ordinary skill in the art the limitations as recited in claim 1.
Applicant submits that “As noted above, Kassis is directed to diagnostic methods using phagocytic cells. The normal white blood cell count in the CSF is no more than 5 cells per mL. In contrast, the white blood cell count in normal plasma is 1000-2000x 
This argument is not persuasive. While Kassis teaches various samples, Kassis specifically teaches cerebrospinal fluid as sample (par [0078]). Therefore, Kassis not only teaches genus, but also teaches species or subgenus as recited in the instant claim 1 and fairly suggest to one of ordinary skill in the art the limitations as recited in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797